Order denying motion of the relator for an order striking from the return to the writ of certiorari the allegations stated as and for “A Further Separate and Distinct Defense Herein and for Affirmative Relief Herein ” and other related portions of the return and directing a further return incorporating copies of the applications made by the relator for reduction of assessments, of the reports made by the deputy tax commissioner, and of the action taken by the commissioners thereon, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The basis of the alleged separate defense is that the relator is estopped from seeking a review and reduction of the assessments in the statutory manner by virtue of a *755private agreement to abide by the amounts of the assessments in amounts as fixed for the succeeding year. Such an agreement purports to substitute as the basis for assessment purposes a private understanding based upon the exigencies of a given situation as they appeal to the respective parties for and in the place of the actual value of the property, and so is illegal and void. The writ commands a return inclusive of all documents, reports, records and papers relating thereto, or copies thereof. The return itself shows that the reports of the deputy tax commissioner aided the defendants in arriving at their determination, and so the reports, as well as the applications for reduction and any written memorandum of the commissioners in acting thereon, are material here and should be included in the return. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.